Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103-7098 Telephone 215.564.8000 Fax 215.564.8120 www.stradley.com September 8, 2015 Board of Trustees of Franklin Alternative Strategies Funds One Franklin Parkway San Mateo, CA 94403-1906 Subject: Post-Effective Amendment No. 11 to the Registration Statement on Form N-1A relating to Franklin Alternative Strategies Funds, a Delaware statutory trust Registration No. 333-189667; File No. 811-22641 Ladies and Gentlemen: We have acted as counsel to Franklin Alternative Strategies Funds, a Delaware statutory trust (the “Trust”), including its new series, Franklin K2 Long Short Credit Fund (the “Series”), in connection with the preparation and filing with the U.S.
